Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 1 of 73 Page ID #1291




                Artisan Summary Judgment Motion Exhibit 1 - Page 1
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 2 of 73 Page ID #1292




                Artisan Summary Judgment Motion Exhibit 1 - Page 2
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 3 of 73 Page ID #1293




                Artisan Summary Judgment Motion Exhibit 1 - Page 3
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 4 of 73 Page ID #1294




                Artisan Summary Judgment Motion Exhibit 1 - Page 4
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 5 of 73 Page ID #1295




                Artisan Summary Judgment Motion Exhibit 1 - Page 5
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 6 of 73 Page ID #1296




                Artisan Summary Judgment Motion Exhibit 1 - Page 6
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 7 of 73 Page ID #1297




                Artisan Summary Judgment Motion Exhibit 1 - Page 7
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 8 of 73 Page ID #1298




                Artisan Summary Judgment Motion Exhibit 1 - Page 8
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 9 of 73 Page ID #1299




                Artisan Summary Judgment Motion Exhibit 1 - Page 9
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 10 of 73 Page ID #1300




                Artisan Summary Judgment Motion Exhibit 1 - Page 10
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 11 of 73 Page ID #1301




                Artisan Summary Judgment Motion Exhibit 1 - Page 11
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 12 of 73 Page ID #1302




                Artisan Summary Judgment Motion Exhibit 1 - Page 12
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 13 of 73 Page ID #1303




                Artisan Summary Judgment Motion Exhibit 1 - Page 13
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 14 of 73 Page ID #1304




                Artisan Summary Judgment Motion Exhibit 1 - Page 14
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 15 of 73 Page ID #1305




                Artisan Summary Judgment Motion Exhibit 1 - Page 15
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 16 of 73 Page ID #1306




                Artisan Summary Judgment Motion Exhibit 1 - Page 16
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 17 of 73 Page ID #1307




                Artisan Summary Judgment Motion Exhibit 1 - Page 17
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 18 of 73 Page ID #1308




                Artisan Summary Judgment Motion Exhibit 1 - Page 18
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 19 of 73 Page ID #1309




                Artisan Summary Judgment Motion Exhibit 1 - Page 19
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 20 of 73 Page ID #1310




                Artisan Summary Judgment Motion Exhibit 1 - Page 20
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 21 of 73 Page ID #1311




                Artisan Summary Judgment Motion Exhibit 1 - Page 21
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 22 of 73 Page ID #1312




                Artisan Summary Judgment Motion Exhibit 1 - Page 22
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 23 of 73 Page ID #1313




                Artisan Summary Judgment Motion Exhibit 1 - Page 23
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 24 of 73 Page ID #1314




                Artisan Summary Judgment Motion Exhibit 1 - Page 24
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 25 of 73 Page ID #1315




                Artisan Summary Judgment Motion Exhibit 1 - Page 25
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 26 of 73 Page ID #1316




                Artisan Summary Judgment Motion Exhibit 1 - Page 26
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 27 of 73 Page ID #1317




                Artisan Summary Judgment Motion Exhibit 1 - Page 27
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 28 of 73 Page ID #1318




                Artisan Summary Judgment Motion Exhibit 1 - Page 28
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 29 of 73 Page ID #1319




                Artisan Summary Judgment Motion Exhibit 1 - Page 29
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 30 of 73 Page ID #1320




                Artisan Summary Judgment Motion Exhibit 1 - Page 30
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 31 of 73 Page ID #1321




                Artisan Summary Judgment Motion Exhibit 1 - Page 31
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 32 of 73 Page ID #1322




                Artisan Summary Judgment Motion Exhibit 1 - Page 32
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 33 of 73 Page ID #1323




                Artisan Summary Judgment Motion Exhibit 1 - Page 33
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 34 of 73 Page ID #1324




                Artisan Summary Judgment Motion Exhibit 1 - Page 34
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 35 of 73 Page ID #1325




                Artisan Summary Judgment Motion Exhibit 1 - Page 35
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 36 of 73 Page ID #1326




                Artisan Summary Judgment Motion Exhibit 1 - Page 36
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 37 of 73 Page ID #1327




                Artisan Summary Judgment Motion Exhibit 1 - Page 37
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 38 of 73 Page ID #1328




                Artisan Summary Judgment Motion Exhibit 1 - Page 38
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 39 of 73 Page ID #1329




                Artisan Summary Judgment Motion Exhibit 1 - Page 39
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 40 of 73 Page ID #1330




                Artisan Summary Judgment Motion Exhibit 1 - Page 40
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 41 of 73 Page ID #1331




                Artisan Summary Judgment Motion Exhibit 1 - Page 41
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 42 of 73 Page ID #1332




                Artisan Summary Judgment Motion Exhibit 1 - Page 42
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 43 of 73 Page ID #1333




                Artisan Summary Judgment Motion Exhibit 1 - Page 43
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 44 of 73 Page ID #1334




                Artisan Summary Judgment Motion Exhibit 1 - Page 44
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 45 of 73 Page ID #1335




                Artisan Summary Judgment Motion Exhibit 1 - Page 45
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 46 of 73 Page ID #1336




                Artisan Summary Judgment Motion Exhibit 1 - Page 46
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 47 of 73 Page ID #1337




                Artisan Summary Judgment Motion Exhibit 1 - Page 47
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 48 of 73 Page ID #1338




                Artisan Summary Judgment Motion Exhibit 1 - Page 48
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 49 of 73 Page ID #1339




                Artisan Summary Judgment Motion Exhibit 1 - Page 49
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 50 of 73 Page ID #1340




                Artisan Summary Judgment Motion Exhibit 1 - Page 50
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 51 of 73 Page ID #1341




                Artisan Summary Judgment Motion Exhibit 1 - Page 51
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 52 of 73 Page ID #1342




                Artisan Summary Judgment Motion Exhibit 1 - Page 52
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 53 of 73 Page ID #1343




                Artisan Summary Judgment Motion Exhibit 1 - Page 53
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 54 of 73 Page ID #1344




                Artisan Summary Judgment Motion Exhibit 1 - Page 54
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 55 of 73 Page ID #1345




                Artisan Summary Judgment Motion Exhibit 1 - Page 55
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 56 of 73 Page ID #1346




                Artisan Summary Judgment Motion Exhibit 1 - Page 56
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 57 of 73 Page ID #1347




                Artisan Summary Judgment Motion Exhibit 1 - Page 57
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 58 of 73 Page ID #1348




                Artisan Summary Judgment Motion Exhibit 1 - Page 58
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 59 of 73 Page ID #1349




                Artisan Summary Judgment Motion Exhibit 1 - Page 59
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 60 of 73 Page ID #1350




                Artisan Summary Judgment Motion Exhibit 1 - Page 60
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 61 of 73 Page ID #1351




                Artisan Summary Judgment Motion Exhibit 1 - Page 61
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 62 of 73 Page ID #1352




                Artisan Summary Judgment Motion Exhibit 1 - Page 62
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 63 of 73 Page ID #1353




                Artisan Summary Judgment Motion Exhibit 1 - Page 63
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 64 of 73 Page ID #1354




                Artisan Summary Judgment Motion Exhibit 1 - Page 64
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 65 of 73 Page ID #1355




                Artisan Summary Judgment Motion Exhibit 1 - Page 65
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 66 of 73 Page ID #1356




                Artisan Summary Judgment Motion Exhibit 1 - Page 66
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 67 of 73 Page ID #1357




                Artisan Summary Judgment Motion Exhibit 1 - Page 67
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 68 of 73 Page ID #1358




                Artisan Summary Judgment Motion Exhibit 1 - Page 68
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 69 of 73 Page ID #1359




                Artisan Summary Judgment Motion Exhibit 1 - Page 69
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 70 of 73 Page ID #1360




                Artisan Summary Judgment Motion Exhibit 1 - Page 70
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 71 of 73 Page ID #1361




                Artisan Summary Judgment Motion Exhibit 1 - Page 71
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 72 of 73 Page ID #1362




                Artisan Summary Judgment Motion Exhibit 1 - Page 72
Case 3:18-cv-02220-SMY Document 134-1 Filed 05/15/20 Page 73 of 73 Page ID #1363




                Artisan Summary Judgment Motion Exhibit 1 - Page 73
